*510OPINION.
TRAmmell:
While the petition purports to involve the year 1921 as well as the year 1920, it appears from the record that no deficiency has been asserted for 1921. The petition, in so far as it relates to 1921, is, therefore, dismissed.
Witnesses in behalf of the petitioner testified that the deduction claimed was based upon the best judgment and experience of responsible officials of the corporation and represented the actual experience of the petitioner with respect to depreciation of its assets. There was no controversy as to the cost of assets upon which the deduction was based.
Considering all the evidence in the case, the fact that the machinery and equipment were acquired second-hand and had been used, that the subsequent additions for the most part constituted used machinery, and considering the injurious effect of the acid fumes from the chemical plants, the experience of the petitioner with respect to obsolescence, and other facts with respect to the machinery, buildings and equipment, it is our opinion that the amount claimed by the petitioner constitutes a reasonable deduction on account of exhaustion, wear and tear, including obsolescence, of its physical assets.
Judgment will ~be entered on 15 days’ notice, under Bule 50.